Exhibit 10.2

[imgex10-2.jpg]



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 2 of 24

 

N E T W O R K 1 F I N A N C I A L

S E C U R I T I E S, I N C .

 

July 9, 2019

 

Kingold Jewelry, Inc

Chairman & CEO

Zhihong Jia

No. 8 Han Huang Road
Jiang'an District
Wuhan 430023, China

 

Re: PLACEMENT AGENT’S AGREEMENT

 

Dear Mr. Zhihong Jia,

 

This letter confirms our complete understanding with respect to the retention of
Network 1 Financial Securities, Inc. (“Network 1”), a registered broker/dealer
as the Company’s advisor, placement agent and arranger in connection with the
Company’s financial needs (“Financial Advisory”) of approximately $1 million in
a private placement, along with general advisory.

 

It is understood that the Financing may include common stock, straight or
convertible preferred stock, convertible debt, equity interests or other
equity-linked securities, hybrid capital and/ or options, warrants or other
rights to acquire any of the foregoing. It is also understood that the Financing
may involve one or more possible transactions.

 

The undersigned, Network 1 Financial Securities, Inc., a Texas Corporation and
broker/dealer registered with the U.S. Securities & Exchange Commission (“SEC”)
and member of the Financial Industry Regulatory Authority (“FINRA”), hereinafter
referred to as “Placement Agent”, “Network 1” or “We” or “Our”) hereby offers
its services to the Company as Placement Agent for the aforementioned proposed
private placement offering.

 

The terms and conditions of this Placement Agent’s Agreement (“Agreement”) are
as follows:

 

1.    Appointment of Placement Agent; The Offering Period.

 

1.1        Appointment of Placement Agent. You hereby appoint Network 1
Financial Securities as Placement Agent of the Company during the Private
Offering Period herein specified for the purpose of assisting the Company in
placing its Securities with purchasers who are qualified accredited investors
(“Subscribers”). Placement Agent hereby accepts such agency and agrees to assist
the Company in placing this Private Offering (“Offering”) with the Subscribers.
Placement Agent’s agency hereunder is not terminable by the Company except upon
termination of the Private Offering or upon breach by the Placement Agent of its
material obligations hereunder.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 3 of 24

 

1.2       Private Offering Period. The Offering Period shall commence on the day
that the Company’s offering documents (“Offering Documents”) are first made
available to Placement Agent by the Company and will continue until the final
Closing (as hereinafter defined) of the maximum offering or the 11th day of
December, 2019 (The “Termination Date”), unless extended by the Company for a
period of up to ninety (90) days from such date without notice to any Subscriber
(the “Offering Period”). After the Initial Closing, subsequent closings with
respect to accepted subscriptions may take place at any time during the Offering
Period as may be mutually determined by the Company and the Placement Agent
(such subsequent closings and the Initial Closing will each be referred to
herein as a “Closing”).

 

1.3       Offering Documents. The Company will provide the Placement Agent with
a sufficient number of copies of the Offering Documents for delivery to
potential Subscribers and such other information, documents and instruments
which the Placement Agent deems reasonably necessary to act as Placement Agent
hereunder and to comply with the rules, regulations and judicial and
administrative interpretations respecting compliance with applicable state and
federal statutes related to the Offering.

 

2.    Compliance with Securities Laws.

 

Each of the Company and the Placement Agent agrees to conduct the Offering in a
manner intended (a) to qualify as a private placement of the Securities in any
jurisdiction in which the Securities are offered (including the U.S.), and (b)
to comply with the requirements of Rule 506 of Regulation D under the Securities
Act. Assuming the accuracy of the representations and warranties given to the
Company by each investor to the extent relevant for such determination, the
Offering will be exempt from the registration requirements of the Securities
Act. The Company agrees (i) to limit offers to sell, and solicitations of offers
to buy, the Securities to persons reasonably believed by it to be “accredited
investors” within the meaning of Rule 501(a) under the Securities Act, and (ii)
not to engage in any form of general solicitation or general advertising in
connection with the Offering within the meaning of Rule 502 under the Securities
Act. The Company agrees to conduct the Offering in a manner intended to comply
with the registration or qualification requirements, or available exemptions
therefrom, under applicable state securities laws.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 4 of 24

 

2.1        Form D and State Blue Sky Filings.

 

2.1.1     SEC Form D Filing Requirements. Form D is a form to be used to file a
notice of an exempt offering of securities with the Securities and Exchange
Commission. SEC rules require the notice to be filed by companies that have sold
securities without registration under the Securities Act of 1933 in an offering
based on a claim of exemption under Rule 504 or 506 of Regulation or Section
4(5) of that statute. SEC rules further require the notice to be filed within 15
days after the first sale of securities in the offering (although some States
have different requirements). For this purpose, the date of first sale is the
date on which the first investor is irrevocably contractually committed to
invest. If the due date falls on a Saturday, Sunday or holiday, it is moved to
the next business day. The SEC does not charge any filing fee for a Form D
notice or amendment. The Company shall be solely responsible for compliance with
SEC Form D filing requirements.

 

2.1.2     Online Filing of Form D is Required by SEC. Companies must file their
Form D notices and amendments with the SEC online, through the Internet, using
the SEC's EDGAR (electronic gathering, analysis and retrieval) system. To file
online using the EDGAR system, a company must have its own filer identification
number (called a "Central Index Key" or "CIK" number) and a set of password-like
"access codes." The Company must submit basic information about the filer to the
SEC online at its Filer Management page and also submit a copy of a notarized
paper document containing the same information on Form ID. The paper document is
called an "authenticating document" which the Company prepares by printing out
and completing a copy of Form ID and having that document notarized. Once the
document is notarized, the Company is required to scan and attach it to its Form
ID submission as a PDF file. Accordingly, the Company agrees, as a material term
to this Agreement, to set up its Form D filing in accordance with the details
set forth in this Section 2 above.

 

2.1.3     State Form D Notice Filing Requirements. Many states also require the
filing of Form D notices and amendments, and most of them charge a filing fee.
Most states allow for either electronic or paper Form D filing, with the
majority of states accepting and a few states mandating the electronic filing of
Form D. Electronic filing of the Form D can be made through the Electronic
Filing Depository (EFD), which is programmed with each state's filing
requirements. As an alternative to electronic filing, in those States that do
not mandate electronic filing, a filer may be able to satisfy the state Form D
filing requirement by submitting either a printout of the SEC online Form D
filing (retrieved from the EDGAR Company Search page) or a completed paper
version of Form D, along with the appropriate fee.

 

2.1.4     Party Obliged to Filing. The Company shall, as a material term to this
Agreement, be solely responsible for compliance, as set forth in Sections 2.1.2.
and 2.1.3, with the filing requirements of the securities laws of the United
States and all applicable States of the United States, and with any and all
applicable foreign jurisdictions in which offerings of the Company’s securities
are made.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 5 of 24

 

2.1.5     Placement Agent Obligations. The Placement Agent shall advise the
Company of those States of the U.S., and other jurisdictions, in which the
Placement Agent intends to offer the Securities (“Intended States”) in order
that the Company’s counsel, can ensure that the Offering has been qualified, or
exempted, under the appropriate laws and regulations. In the event that the
Company, or Company’s counsel, identifies that an Intended State requires
pre-sale qualification this will be communicated to Placement Agent. The company
will notify the placement agent upon filing in each state that the offering has
been qualified. It is the company’s responsibility to assure that each
subscription accepted is qualified according to the investor’s residence.

 

2.2        Due Diligence. Current regulations in the securities industry require
placement agents to conduct “due diligence” on any issuer that seeks to offer
its securities to qualified accredited investors. In the event that Placement
Agent is unable to complete “due diligence” either (1) because of lack of
cooperation on the part of the Company (for instance, but not limited to, the
Company not providing Placement Agent with information or documents requested by
the Placement Agent) or (2) because the Placement Agent uncovers “red flags”
about the Company that cause Placement Agent to be not satisfied that Placement
Agent can in good faith recommend the Company’s securities to investors,
Placement Agent may terminate this Agreement (1) without further obligation on
the part of Placement Agent to proceed with this Offering and (2) without any
obligation on the part of the Placement Agent to reimburse to Company any monies
advanced by Company to Placement Agent. In short, Placement Agent’s obligations
under this Agreement are expressly conditioned upon “due diligence” on the
Company that is both complete in the opinion of and satisfactory to the
Placement Agent. Placement Agent’s right of termination under this Section 2.2
is not adversely affected in any way by the termination provisions in Section
8.1 and 8.2, below.

 

3.    Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent and the Subscribers as follows:

 

3.1        Disclosure in Offering Documents. The Company and Placement Agent
acknowledge and agree that to the extent any of the below representations,
warranties and covenants refer to the “Offering Documents”, the Company’s
intention is that the Offering Documents will include limitations and carve-outs
to the full extent of its current filings with the SEC (including by way of
incorporation by reference of such filings in the Offering Documents), as may be
further expanded in the Offering Documents themselves.

 

3.1.1     Disclosure of Contracts. The descriptions in the Offering Documents of
all material contracts, agreements, instruments, indentures, mortgages, loans,
leases, licenses, arrangements or undertakings of any nature, written or oral,
of the Company which involve future payments, performance or services,
development of products, or delivery of goods or materials to or by the Company
of an aggregate amount or value in excess of $250,000, or which otherwise are
material to the business or prospects of the Company (collectively, “Contracts”)
are accurate in all material respects and present fairly the information
required to be disclosed therein and there are no contracts or other documents
required to be described in the Offering Documents which have not been so
described. The Company has furnished the Placement Agent, when and if requested,
with true, correct and complete copies (or where oral, written descriptions) of
all Contracts, including all exhibits, schedules, amendments, supplements,
modifications and waivers thereto. Except as otherwise stated in the Offering
Documents, each of the Contracts is in full force and effect, the Company has
performed in all material respects all of its obligations thereunder and is not
in default thereunder, and no party to a Contract has made a claim to the effect
that the Company has failed to perform any obligations thereunder. To the best
knowledge of the Company, the Company has not received any written notification
from any contracting party to a Contract to terminate, cancel or modify such
Contract or to reduce or otherwise change its activity thereunder so as to
adversely affect in any material respect the benefits derived or expected to be
derived therefrom by the Company.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 6 of 24

 

3.2        Changes after Dates in Offering Documents.

 

3.2.1     No Material Adverse Change. Except as otherwise stated in the Offering
Documents, since the Balance Sheet Date, as hereinafter defined, (i) there has
been no material adverse change in the condition, financial or otherwise, or in
the results of operations, business or business prospects of the Company,
including, but not limited to a material loss or interference with its business
from fire, storm, explosion, flood or other casualty, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, whether or not arising in the ordinary course of business, (ii) the
Company has not become a party to, and neither the business nor the property of
the Company has become the subject of, any litigation which, if adversely
determined, would have a material adverse effect on the business, properties,
assets, condition (financial or otherwise) of the Company, whether or not in the
ordinary course of business (a “Material Adverse Effect”), and (iii) there have
been no transactions entered into by the Company, other than those in the
ordinary course of business or reflected in the Offering Documents, which are
material with respect to the condition, financial or otherwise, or to the
results of operations, or business of the Company.

 

3.2.2     Recent Securities Transactions. Etc. Since the most recent Balance
Sheet date, and except as otherwise specifically stated in the Offering
Documents or on Schedule A (if any) hereto, the Company has not (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock; or (iii) issued any options,
warrants or other rights to purchase the capital stock of the Company, or any
security or other instrument which by its terms is convertible into, exercisable
for or exchangeable for capital stock of the Company.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 7 of 24

 

3.3        No Preemptive Rights; Options; Registration Rights. Except as set
forth in the Offering Documents, there are no preemptive or other rights to
subscribe for or purchase, or any restriction upon the voting or transfer of,
any shares of Common Stock, or other securities of the Company.

 

3.4        Financial Statements. The financial statements (“Financials”) of the
Company, including any notes thereto and supporting schedules, included or
incorporated by reference in the Offering Documents, fairly present the
financial position and results of operations of the Company at the dates thereof
and for the periods covered thereby, subject, in the case of interim periods, to
year-end adjustments and normal recurring accruals. The Company has no material
liabilities or obligations, contingent, direct, indirect or otherwise except (i)
as set forth in the balance sheet for the Balance Sheet Date included in the
Financials or the footnotes thereto, (ii) those incurred in the ordinary course
of business since the Balance Sheet Date, and (iii) otherwise as set forth in
the Offering Documents. The Offering Documents also set forth all material
outstanding amounts due to any employees, officers, directors or stockholders of
the Company, or to any of their respective affiliates, including, but not
limited to, accrued salaries, loans, etc.

 

3.5       Authorized Capital; Options; Etc. The Company had, at the date or
dates indicated in the Offering Documents, such duly authorized, issued and
outstanding capitalization as set forth in the Offering Documents.

 

3.6       Valid Issuance of Securities: Etc.

 

3.6.1     Outstanding Securities. All issued and outstanding securities of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the holders thereof have no rights of rescission with respect
thereto, and are not subject to personal liability by reason of being such
holders; and none of such securities were issued in violation of the preemptive
rights of any holders of any security of the Company or similar contractual
rights granted by the Company. All outstanding options and warrants to purchase
shares of capital stock constitute the valid and binding obligations of the
Company, enforceable in accordance with their terms. The authorized capital
stock and outstanding options and warrants conform to all statements relating
thereto contained in the Offering Documents. The offers and sales of the
outstanding capital stock, options and warrants to purchase shares of capital
stock were at all relevant times either registered under the Act and the
applicable state securities or Blue Sky Laws or exempt from such registration
requirements.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 8 of 24

 

3.6.2     Common Shares & Warrants. The securities have been duly and validly
authorized and, when issued and delivered in accordance with the terms of the
Subscription Agreements, will be duly and validly issued, fully paid and
non-assessable. The holders of the shares and warrants will not be subject to
personal liability by reason of being such holders and will not be subject to
the preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company. All corporate action required to be
taken for the authorization, issuance and sale of the shares and warrants and
the securities contained in the warrants has been duly and validly taken.

 

3.7       Registration Rights of Third Parties. Except as set forth in the
Offering Documents or on Schedule B (if any) hereto, no holders of any
securities of the Company or of any options or warrants of the Company
exercisable for or convertible or exchangeable into securities of the Company
have the right to require the Company to register any such securities of the
Company under the Act or to include any such securities in a registration
statement to be filed by the Company.

 

3.8       Due Authorization. The Company has full right, power and authority to
enter into this Agreement and the Subscription Agreements, to issue the
securities and to perform all of its obligations hereunder and thereunder and to
consummate the transactions contemplated by the Offering Documents. This
Agreement has been, and the Subscription Agreements, when executed and
delivered, will have been, duly and validly authorized by all necessary
corporate action and no further corporate action or approval is or will be
required for their respective execution, delivery and performance. This
Agreement constitutes and each Subscription Agreement (assuming the due
authorization, execution and delivery by each subscriber) to be entered into by
the Company with respect to the purchase and sale of the securities, will
constitute, when executed and delivered by the Company, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms (except (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, (ii) that the
enforceability of the indemnification and contribution provisions of the
respective agreements may be limited by the federal and state securities laws
and public policy, and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought).

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 9 of 24

 

3.9       No Conflicts. The Company’s execution, delivery, and performance of
this Agreement and the Subscription Agreements, the consummation by the Company
of the transactions contemplated herein and therein and the compliance by the
Company with the provisions of this Agreement and the Subscription Agreements
have been duly authorized by all necessary corporate action and do not and will
not, with or without the giving of notice or the lapse of time or both (i)
result in a breach of, or conflict with any of the terms and provisions of, or
constitute a default under, or result in the creation, modification, termination
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company pursuant to the terms of any indenture, mortgage, deed of trust,
note, loan or credit agreement or any other agreement or instrument evidencing
an obligation for borrowed money, or any other agreement or instrument to which
the Company is a party or by which the Company may be bound or to which any of
the property or assets of the Company is subject; (ii) result in any violation
of the provisions of the Certificate of Incorporation or the By-laws of the
Company; (iii) to the best of the Company’s knowledge, violate any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its material properties or material businesses; or (iv) have any material
adverse effect on any permit, license, certificate, registration, approval,
consent, license or franchise necessary for the Company to own or lease and
operate any of its properties or to conduct its business.

 

3.10      No Defaults. Except as described in the Offering Documents, no
material default exists in the due performance and observance of any term,
covenant or condition of any permit, license, contract, indenture, mortgage,
deed of trust, note, loan or credit agreement, or any other agreement or
instrument evidencing an obligation for borrowed money, or any other agreement
or instrument to which the Company is a party or by which the Company may be
bound or to which any of the properties or assets of the Company is subject the
effect of which would have a Material Adverse Effect. Except as described in the
Offering Documents, the Company is not in violation of any material term or
provision of its Certificate of Incorporation or By-Laws or in material
violation of any franchise, license, permit, applicable law, rule, regulation,
judgment or decree of any governmental agency or court, domestic or foreign,
having jurisdiction over the Company or any of its properties or business.

 

3.11      Corporate Power; Licenses; Consents.

 

3.11.1   Conduct of Business. To the best of its knowledge, the Company has all
requisite corporate power and authority, and has all necessary authorizations,
approvals, orders, licenses, certificates and permits of and from all
governmental regulatory officials, agencies, authorities and bodies to own or
lease its properties and conduct its business as described in the Offering
Documents. The Company is and has been doing business in material compliance
with all such authorizations, approvals, orders, licenses, certificates and
permits and all federal, state and local laws, rules and regulations. The
disclosures in the Offering Documents concerning the effects of federal, state
and local regulation on the Company’s business as currently conducted or
contemplated to be conducted are correct in all material respects and do not
omit to state a material fact. 

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 10 of 24

 

3.11.2   Transactions Contemplated Herein; Consents. The Company has all
corporate power and authority to enter into this Agreement, and the Subscription
Agreements to carry out the provisions and conditions hereof and thereof, and
all consents, authorizations, approvals and orders required in connection
therewith have been obtained. Except as set forth in the Offering Documents, no
consent, approval, authorization, order of, or filing with, any court,
governmental agency, authority or other body is required to consummate the
transactions contemplated by this Agreement and the Subscription Agreements, and
the issuance of the securities, except that the offer and sale of the securities
in certain jurisdictions may be subject to the provisions of the securities or
Blue Sky laws of such jurisdictions.

 

3.12      Title to Property; Insurance. Except as set forth in the Offering
Documents, the Company has good and marketable title to, or valid and
enforceable leasehold estates in, all items of real and personal property
(tangible and intangible) owned or leased by it, free and clear of all liens,
encumbrances, claims, security interests, defects and restrictions of any
material nature whatsoever. The Company has adequately insured its properties
against loss or damage by fire or other casualty and maintains such insurance in
adequate amounts that are adequate to protect its financial condition against
the risks involved in the conduct of its businesses.

 

3.13      No Pending Actions. Except as set forth in the Offering Documents,
there are no actions, suits, proceedings, claims, or hearings of any kind or
nature existing or pending (or, to the best knowledge of the Company,
threatened) or, to the best knowledge of the Company, any investigations or
inquiries, before or by any court, or other governmental authority, tribunal or
instrumentality (or, the Company’s best knowledge, any state of facts which
would give rise thereto), pending or threatened against the Company, or
involving the properties of the Company, which might result in any Material
Adverse Effect or which might materially adversely affect the transactions or
other acts contemplated by this Agreement or the validity or enforceability of
this Agreement. Except as described in the Offering Documents, there are no
outstanding orders, judgments or decrees of any court, governmental agency or
other tribunal naming the Company and enjoining the Company from taking, or
requiring the Company to take, any action, or to which the Company, its
properties or business, is bound or subject.

 

 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 11 of 24

 

3.14      Due Incorporation, Qualification and Good Standing. The Company has
been duly incorporated, validly exists as a corporation and is in good standing
under the laws of its state of incorporation. The Company is duly qualified and
licensed and in good standing as a foreign corporation for the transaction of
business and is in good standing in each jurisdiction in which the ownership or
leasing of its properties or the conduct of its business requires such
qualification or licensing, except where the failure to qualify would not have a
Material Adverse Effect. The Company has all requisite corporate power and
authority necessary to own or hold its properties and conduct its business as
described in the Offering Documents.

 

3.15      Taxes. Except as set forth in the Offering Documents or as set forth
on Schedule 3.15 hereto, the Company has filed all federal tax returns and all
state and municipal and local tax returns (whether relating to income, sales,
franchise, withholding, real or personal property or other types of taxes)
required to be filed under the laws of the United States and applicable states,
and has paid in full all taxes which have become due pursuant to such returns or
claimed to be due by any taxing authority or otherwise due and owing; provided,
however, that the Company has not paid any tax, assessment, charge, levy or
license fee that it is contesting in good faith and by proper proceedings and
adequate reserves for the accrual of same are maintained if required by
generally accepted accounting principles. Each of the tax returns heretofore
filed by the Company correctly and accurately reflects the amount of its tax
liability thereunder. Except as set forth in the Offering Documents, the Company
has withheld, collected and paid all levies, assessments, license fees and taxes
to the extent required. As used herein, “tax” or “taxes” include all taxes,
charges, fees, levies or other assessments imposed by any Federal, state, local,
or foreign taxing authority, including, without limitation, income, premium,
recapture, credit, excise, property, sales, use, occupation, service, service
use, leasing, leasing use, value added, transfer, payroll, employment, license,
stamp, franchise or similar taxes (including any interest earned thereon or
penalties or additions attributable thereto). The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect of taxes.

 

3.16      Non-Circumvent. The Company hereby irrevocably agrees not to
circumvent, avoid, bypass, or obviate, directly or indirectly, the intent of
this Agreement through any transaction, transfer, pledge, agreement,
recapitalization, loan, lease, assignment, or otherwise. The Company (including
affiliates of such parties) agrees that it will not attempt, directly or
indirectly, to contact parties introduced to the Company by the Placement Agent
on matters described in this Agreement or contact or negotiate with any
confidential source provided by Network 1, except through Network 1 or with the
expressed written consent of Network 1 as to each such contact. The Company
shall not contact, deal with, or otherwise become involved in any transaction
with any corporation, partnership, individual, any banks, trust or lending
institutions introduced by or through Network 1 without the permission of
Network 1. Any violation of this provision shall be deemed an attempt to
circumvent this provision, and the Company shall be liable for damages in favor
of the circumvented party.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 12 of 24

 

3.17      Transactions Affecting Disclosure to FINRA.

 

3.17.1   Finder’s Fees. The Company is not obligated to pay a finder’s fee to
anyone in connection with the introduction of the Company to the Placement
Agent, or the consummation of the Offering contemplated hereunder.

 

3.17.2   Use of Proceeds. None of the net proceeds of the Offering will be paid
by the Company to any FINRA member or its affiliate or associates, except as
specifically authorized herein.

 

3.18      Foreign Corrupt Practices Act

 

Neither the Company nor any of its subsidiaries has, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
subsidiary has in the course of his actions for or on behalf of the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee. Without limiting the
generality of the foregoing, the Company and its subsidiaries have not directly
or indirectly made or agreed to make (whether or not said payment is lawful) any
payment to obtain, or with respect to, sales other than usual and regular
compensation to its or their employees and sales representatives with respect to
such sales.

 

3.19      Intangibles. The Company owns or possesses the requisite licenses or
rights to use all material trademarks, service marks, service names, trade
names, patents and patent applications, copyrights and other rights
(collectively, “Intangibles”) used by the Company in its business or relating to
products sold by the Company, and all such Intangibles are stated in the
Offering Documents. Any of the Company’s Intangibles which have been registered
in the United States Patent and Trademark Office have been fully maintained and
are in full force and effect, except where the failure to do so would not result
in a Material Adverse Effect. There is no claim or action by any person
pertaining to, or proceeding pending or to the Company’s knowledge, threatened
and the Company has not received any notice of conflict with the asserted rights
of others which challenges the right of the Company with respect to any
Intangibles used in the conduct of the Company’s business except as described in
the Offering Documents or except where such challenge, even if successful, would
not result in a Material Adverse Effect. To the best of Company’s knowledge, the
Intangibles and the Company’s current products, services and processes do not
infringe on any intangibles held by any third party. To the best of the
Company’s knowledge, no others have infringed upon the Intangibles of the
Company.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 13 of 24

 

3.19      Relations With Employees.

 

3.19.1   Employee Matters. The Company has generally enjoyed a satisfactory
employer-employee relationship with its employees and is in compliance in all
material respects with all federal, state and local laws and regulations
respecting the employment of its employees and employment practices, terms and
conditions of employment and wages and hours relating thereto. There are no
pending investigations involving the Company by the U.S. Department of Labor, or
any other governmental agency responsible for the enforcement of such federal,
state or local laws and employment laws and regulations. There is no unfair
labor practice charge or complaint against the Company pending before a Labor
Relations Board or any strike, picketing, boycott, dispute, slowdown or stoppage
pending or threatened against or involving the Company or any predecessor
entity. No questions concerning representation exist respecting the employees of
the Company and no collective bargaining agreement or modification thereof is
currently being negotiated by the Company. No grievance or arbitration
proceeding is pending under any expired or existing collective bargaining
agreements of the Company, if any.

 

3.19.2   Employee Benefit Plans. Except as disclosed in the Offering Documents,
the Company neither maintains, sponsors nor contributes to, nor is it required
to contribute to, any program or arrangement that is an “employee pension
benefit plan, an employee welfare benefit plan,” or a “multi-employer plan” as
such terms are defined in Sections 3(2), 3(1) and 3(37), respectively, of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (“ERISA
Plans”). Other than as disclosed in the Offering Documents, the Company does
not, and has at no time, maintained or contributed to a defined benefit plan, as
defined in Section 3(35) of ERISA. Except as disclosed in the Offering
Documents, there are no unfunded benefits under any ERISA Plan which is subject
to the funding standards of ERISA. Other than claims for benefits in the
ordinary course, there are no pending claims, litigation, arbitration or any
other legal proceeding involving any ERISA Plan which may result in material
liability on the part of the Company or any ERISA Plan under ERISA or any other
law, nor, is there any reasonable basis for such a claim. The Company has no
bonus, incentive or deferred compensation plans which constitute a continuing
liability of the Company, except individual arrangements of the Company with
employees relating to their employment. There are no employees of the Company
who, in connection with their employment by the Company, are receiving any
pension or retirement payments or are entitled to receive any unfunded pensions
not covered by a pension plan to which the Company is a party.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 14 of 24

 

3.20      Environmental Matters. The Company and each of its subsidiaries is in
compliance in all material respects with all Environmental and Safety
Requirements, and there are no proceedings pending or, to the knowledge of the
Company, threatened against the Company or any of its subsidiaries alleging any
failure to so comply or involving any of its past operations or any real
property currently used by the Company or any of its subsidiaries. Neither the
Company nor any of its subsidiaries has received any written or oral notice or
report with respect to it or its facilities regarding any (A) actual or alleged
violation of environmental and safety requirements or (B) actual or potential
liability arising under Environmental and Safety Requirements, including,
without limitation, any investigatory, remedial or corrective obligation.
Neither the Company nor any of its subsidiaries has expressly assumed or
undertaken any liability of any other person under any Environmental and Safety
Requirements. Neither the Company nor any of its subsidiaries has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled or released any substance, or owned or operated any real property in a
manner that has given rise to liabilities pursuant to CERCLA, SWDA or any other
Environmental and Safety Requirement, including any liability for response
costs, corrective action costs, personal injury, property damage, natural
resources damage or attorney fees, or any investigative, corrective or remedial
obligations. “Environmental and Safety Requirements” means all laws, orders,
contractual obligations and all common law concerning public health and safety,
worker health and safety, and pollution or protection of the environment,
including, without limitation, all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation, including, but not limited to, the SWDA, the
Clean Air Act, as amended, 42 U.S.C. §§ 7401 et seq., the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §§ 1251 et seq., the Emergency
Planning and Community Right-to-Know Act, as amended, 42 U.S.C. §§ 11001 et
seq., CERCLA, the Hazardous Materials Transportation Uniform Safety Act, as
amended, 49 U.S.C. §§ 5101 et seq., the Occupational Safety and Health Act of
1970, as amended, and the rules and regulations promulgated thereunder. “CERCLA”
means the Comprehensive Environmental Response, Compensation, and Liability Act,
as amended, and the rules and regulations promulgated thereunder. “SWDA” means
the Solid Waste Disposal Act, as amended, and the rules and regulations
promulgated thereunder.

 

 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 15 of 24

 

3.21      No Regulatory Problems. The Company (i) has not filed a registration
statement which is the subject of any pending proceeding or examination under
Section 8 of the Securities Act, and is not and has not been the subject of any
refusal order or stop order thereunder; (ii) is not subject to any pending
proceeding under Rule 258 of the Securities Act or any similar rule adopted
under Section 3(b) of the Securities Act, or to an order entered thereunder;
(iii) has not been convicted of any felony or misdemeanor in connection with the
purchase or sale of any security or involving the making of any false filing
with the Commission; (iv) is not subject to any order, judgment, or decree of
any court of competent jurisdiction temporarily or preliminarily restraining or
enjoining, or any order, judgment, or decree of any court of competent
jurisdiction permanently restraining or enjoining, the Company from engaging in
or continuing any conduct or practice in connection with the purchase or sale of
any security or involving the making of any false filing with the Commission;
and (v) is not subject to a United States Postal Service false representation
order entered under Section 3005 of Title 39, United States Code; or a temporary
restraining order or preliminary injunction entered under Section 3007 of Title
39, United States Code, with respect to conduct alleged to have violated Section
3005 of Title 39, United States Code.

 

To the Company’s knowledge, none of the Company’s directors, officers, or
beneficial owners of five (5%) percent or more of any class of its equity
securities (i) has been convicted of any felony or misdemeanor in connection
with the purchase or sale of any security, involving the making of a false
filing with the Commission, or arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, or investment advisor;
(ii) is subject to any order, judgment, or decree of any court of competent
jurisdiction temporarily or preliminarily enjoining or restraining, or is
subject to any order, judgment, or decree of any court of competent
jurisdiction, permanently enjoining or restraining such person from engaging in
or continuing any conduct or practice in connection with the purchase or sale of
any security, or involving the making of a false filing with the Commission, or
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, or investment adviser; (iii) is subject to an order
of the Commission entered pursuant to Section 15(b), 15B(a) or 15B(c) of the
Exchange Act, or is subject to an order of the Commission entered pursuant to
Section 203(e) or (f) of the Investment Advisers Act of 1940; (iv) is suspended
or expelled from membership in, or suspended or barred from association with a
member of, an exchange registered as a national securities exchange pursuant to
Section 6 of the Exchange Act, an association registered as a national
securities association under Section 15A of the Exchange Act, or a Canadian
securities exchange or association for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade; or (v) is
subject to a United States Postal Service false representation order entered
under Section 3005 of Title 39, United States Code, or is subject to a
restraining order or preliminary injunction entered under Section 3007 of Title
39, United States Code, with respect to conduct alleged to have violated Section
3005 of Title 39, United States Code.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 16 of 24

 

3.22      Stock Collateral. None of the Company’s obligations to any third party
are secured by any of the Company’s outstanding securities other then the
Security Agreement as it relates to this offering.

 

3.23      Reaffirmation. All of the representations, warranties and covenants of
the Company set forth in this Agreement or in any letter or certificate
furnished to Placement Agent pursuant hereto, each of which is incorporated
herein by reference and made a part hereof, shall be true in all material
respects upon the execution of this Agreement.

 

4.          Representations and Warranties of the Placement Agent. The Placement
Agent represents and warrants as follows:

 

4.1       Due Incorporation. The Placement Agent is duly incorporated and
validly existing and in good standing under the laws of its state of
incorporation and is duly qualified as a foreign corporation for the transaction
of business and is in good standing in each jurisdiction where the failure to be
so qualified would have a materially adverse effect on the business of the
Placement Agent.

 

4.2       Broker/Dealer Registration. The Placement Agent is registered as a
broker-dealer under Section 15 of the Exchange Act.

 

4.3       Good Standing with FINRA. The Placement Agent is a member in good
standing of the FINRA and no proceedings are pending or to the Placement Agent’s
knowledge, threatened, to revoke or limit such status.

 

4.4       Sale in Certain Jurisdictions. Sales of Shares by the Placement Agent
will be made only in such jurisdictions in which (i) the Placement Agent is a
registered broker-dealer or where an applicable exemption from such registration
exists and (ii) the Offering and sale of the securities is registered under, or
is exempt from, applicable registration requirements.

 

4.5       Compliance with Laws. Offers and sales of Shares by the Placement
Agent will be made in compliance with the provisions of Rule 506 of Regulation D
and/or Section 4(2) of the Act, and the Placement Agent will furnish to each
investor a copy of the Offering Documents prior to accepting any payments for
Shares.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 17 of 24

 

4.5.1     Sale to Accredited Investors, No General Solicitation.

 

The Placement Agent understands that the securities have not been registered
under the Securities Act or any Blue Sky law of any state and may not be offered
or sold except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act and such Blue Sky laws.
The Placement Agent agrees that it will not solicit offers for, or offer or
sell, the securities by any form of general solicitation or general advertising
within the meaning of Section 4(2) of the Securities Act, and Rule 506
thereunder. The Placement Agent further agrees to not offer or sell or arrange
for the offer or sale of the securities except (i) to those the Placement Agent
reasonably believes are “accredited investors” (as defined in Rule 501 of
Regulation D), or (ii) in any other manner that does not require registration of
the securities under the Securities Act.

 

4.6       Due Authorization.

 

The Placement Agent has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement between the Company and the
Placement Agent, and this Agreement will be duly authorized and validly executed
and delivered by the Placement Agent and constitutes a legal, valid and binding
agreement of the Placement Agent enforceable against the Placement Agent in
accordance with its terms.

 

5.    Closing.

 

At or prior to each closing, and as a condition of the Placement Agent’s
obligations hereunder, the following shall have been satisfied: (i) the Company
shall have delivered to the Placement Agent at the closing (a) a certificate of
the Company, signed by two executive officers thereof, stating the
representations and warranties contained herein are true and correct as of the
date of such closing as if, and to the same effect, the warranties and
representations were made on such date; (b) Subscription Agreements signed by
the Company; (c) Consents of any party required to consummate this Offering and
the transactions contemplated thereby; and (d) such other closing documents as
shall be reasonably requested by the Placement Agent and/or its counsel.

 

5.1       Placement Agent’s Fees and Expenses.

 

5.1.1     Private Placement Fee. As compensation for the services to be provided
by Network 1 hereunder, the Company agrees to pay to Network 1 a placement fee
(the “Private Placement Fee”) equal to 8% of the aggregate amount raised by the
Company (the “Aggregate Amount Raised”) which shall be payable upon the
consummation of the placement. For clarity, if the Financing is consummated in
more than one closing, the full amount of the initial closing shall become due
and payable at the initial closing and any additional Private Placement Fee
amounts owed pursuant to 5.1.1 shall be payable upon the Company’s receipt of
the Aggregate Amount Raised at each closing.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 18 of 24

 

6.    Covenants. The Company covenants and agrees that:

 

6.1       Expenses of Offering and Other Expenses. The Company shall be
responsible for, and shall pay, all fees, disbursements and expenses incurred in
connection with the Offering, including, but not limited to, the Company’s legal
and accounting fees and disbursements, the costs of preparing, printing, mailing
and delivering, and filing, where necessary, the Offering Documents and all
amendments and supplements thereto (in such quantities as the Placement Agent
may reasonably require), the costs of any “due diligence” meeting held by the
Company as requested by the Placement Agent, the fees and disbursements of the
Placement Agent counsel.

 

6.2       Further Assurances. The Company will take such actions as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the transaction contemplated hereby.

 

7.    Indemnification and Contribution.

 

7.1       Indemnification by the Company. The Company agrees to indemnify and
hold harmless the Placement Agent and each person, if any, who controls the
Placement Agent within the meaning of the Securities Act and/or the Exchange Act
against any losses, claims, damages or liabilities, joint or several, to which
the Placement Agent or such controlling person may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained
(A) in the Offering Documents, or (B) in any blue sky application or other
document executed by the Company specifically for blue sky purposes or based
upon any other written information furnished by the Company or on its behalf to
any state or other jurisdiction in order to qualify any or all of the securities
under the securities laws thereof (any such application, document or information
being hereinafter called a “Blue Sky Application”), (ii) any breach by the
Company of any of its representations, warranties or covenants contained herein
or in any of the Subscription Agreements, or (iii) the omission or alleged
omission by the Company to state in the Offering Documents or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and will reimburse the Placement Agent and each such
controlling person for any legal or other expenses reasonably incurred by the
Placement Agent or such controlling person in connection with investigating or
defending any such loss, claim, damage, liability or action, whether arising out
of an action between the Placement Agent and a third party; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information regarding the Placement
Agent which is furnished to the Company by the Placement Agent specifically for
inclusion in the Offering Documents or any such Blue Sky Application or (ii) any
breach by the Placement Agent of the representations, warranties or covenants
contained herein (together, (i) and (ii) above are referred to as the
“Non-indemnity Events”).

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 19 of 24

 

7.2       Indemnification by the Placement Agent. The Placement Agent agrees to
indemnify and hold harmless the Company and each person, if any, who controls
the Company within the meaning of the Securities Act and/or the Exchange Act
against any losses, claims, damages or liabilities, joint or several, to which
the Company or such controlling person may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any Non-Indemnity Event; and
will reimburse the Company and each such controlling person for any legal or
other expenses reasonably incurred by the Company or such controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action provided that such loss, claim, damage or liability is found
ultimately to arise out of or be based upon any Non-Indemnity Event.

 

7.3       Procedure. Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 7, notify in writing the indemnifying party of the
commencement thereof; and the omission so to notify the indemnifying party will
relieve the indemnifying party from any liability under this Section 7 as to the
particular item for which indemnification is then being sought, but not from any
other liability which it may have to any indemnified party. In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein, and to the extent that it may wish, jointly with any other
indemnifying party, similarly notified, to assume the defense thereof, with
counsel who shall be to the reasonable satisfaction of such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section 7 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof. Any such indemnifying party shall not be liable to any such
indemnified party on account of any settlement of any claim or action effected
without the consent of such indemnifying party.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 20 of 24

  

7.3.1     Notice. Any notices required or permitted to be given hereunder shall
be given in writing and shall be delivered (a) in person, (b) by certified mail,
postage prepaid, return receipt requested, (c) by facsimile, or (d) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and such notices shall be addressed as follows:

 

  If to Network 1 Financial Securities:

The Galleria
2 Bridge Avenue, Suite 241 Red Bank, New Jersey 07701
Attention: Damon Testaverde
Fax: 732-758-6671

 

 

 

If to Kingold Jewelry Inc.:

 

Kingold Jewelry Inc.

Chairman & CEO

Zhihong Jia

No. 8 Han Huang Road

Jiang'an District

Wuhan 430023, China

  

Or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice that has been received
by the party to whom it is sent as evidenced by confirmation slip.

  

7.4       Contribution. If the indemnification provided for in this Section 7 is
unavailable to any indemnified party (other than as a result of the failure to
notify the indemnifying party as provided in Section 7.3 hereof) in respect to
any losses, claims, damages, liabilities or expenses referred to therein, then
the indemnifying party, in lieu of indemnifying such indemnified party, will
contribute to the amount paid or payable by such indemnified party, as a result
of such losses, claims, damages, liabilities or expenses (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand, and the Placement Agent, on the other hand, from the Offering, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the Company, on the one hand , and of the Placement Agent, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Placement Agent, on the other hand, shall be deemed to be in the same
proportion as the total proceeds from the Offering (net of sales commissions,
but before deducting other expenses) received by the Company bear to the
commissions received by the Placement Agent. The relative fault of the Company,
on the one hand, and the Placement Agent, on the other hand, will be determined
with reference to, among other things, whether the untrue or alleged untrue
statement of a material fact of the omission to state a material fact relates to
information supplied by the Company, on the one hand, and the Placement Agent,
on the other hand, and their relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 21 of 24

 

7.5       Equitable Considerations. The Company and the Placement Agent agree
that it would not be just and equitable if contribution pursuant to this Section
7 were determined by pro rata allocation or by any method of allocation which
does not take into account the equitable consideration referred to in the
immediately preceding paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11 (f) of the 1933 Act) shall
be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

7.6       Attorneys’ Fees. The amount payable by a party under this Section 7 as
a result of the losses, claims, damages, liabilities or expenses referred to
above will be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim (including, without limitation, fees and disbursements of counsel
incurred by an indemnified party in any action or proceeding between the
indemnifying party and indemnified party or between the indemnified party and
any third party or otherwise).

 

8.    Termination.

 

8.1       Prior to Completion of Offering Documents and Commencement of
Offering. Prior to the completion of the Offering Documents and the commencement
of the Offering, either party may terminate this Agreement by giving written
notice to the other party.

 

8.2       Following Completion of Offering Documents and Commencement of
Offering. Following the completion of the Offering Documents and the
commencement of the Offering, each of the Company and the Placement Agent will
have the right to terminate this Agreement by giving written notice as herein
specified, at any time, at or prior to the Initial Closing:

 

(a) if the other party shall have failed, refused, or been unable to perform any
of its obligations hereunder, or breached any of its representations or
warranties hereunder; or

 

 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 22 of 24

 

(b) if, in the Placement Agent’s or the Company’s reasonable opinion, there has
occurred an event materially affecting the value of the securities.

 

The parties agree that this payment [the aforementioned 8.2(a) and 8.2(b)]
constitute liquidated damages and

 

(1)   is Placement Agent’s monetary remedy for actual loss of compensation
opportunity in connection with this Offering; and,

 

(2)   is in full and final settlement of any Claim that Private Placement may
have for Losses caused by the Company’s termination of this Agreement on grounds
other than that Placement Agent has failed, refused, or been unable to perform
any of its obligations or that Placement Agent has breached any of its
representations or warranties under this Agreement; and,

 

(3)   That this Liquidated Damages Clause shall not limit the exercise by
Company of its rights to terminate the Agreement for material breach.

 

9.    Miscellaneous.

 

(a)       Governing Law. This Agreement will be deemed to have been made and
delivered in the State of New York and will be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
law of the State of New York, without regard to principles of conflicts of law.
The Company (i) agrees that any legal suit, action or proceeding arising out of
or relating to this Agreement shall be instituted in the Supreme Court of New
York, or in the United States District Court for the Southern District of New
York, (ii) waives any objection to the venue of any such suit, action or
proceeding, and the right to assert that such forum is an inconvenient forum,
and (iii) irrevocably consents to the jurisdiction of the Supreme Court of New
York, and the United States District Court for the Southern District of New York
in any such suit, action or proceeding. The Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the Supreme Court of New York or the United States
District Court for the Southern District of New York and agrees that service of
process upon it mailed by certified mail to its address shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding.

 

(b)       Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which together
shall constitute one and the same instrument.

 

(c)       Parties. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns. Neither
party may assign this Agreement or its obligations hereunder without the prior
written consent of the other party. This Agreement is intended to be, and is,
for the sole and benefit of the parties hereto and the persons described in
Section 7 hereof and their respective successors and assigns, and for the
benefit of no other person, and no other person will have any legal or equitable
right, remedy or claim under, or in respect of this Agreement.

 



 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 23 of 24

 

(d)       Amendment and/or Modification. Neither this Agreement, nor any term or
provision hereof, may not be changed, waived, discharged, amended, modified or
terminated orally, or in any manner other than by an instrument in writing
signed by each of the parties hereto.

 

(e)       Validity. In case any term of this Agreement will be held invalid,
illegal or unenforceable, in whole or in part, the validity of any of the other
terms of this Agreement will not in any way be affected thereby.

 

(f)       Waiver of Breach. The failure of any party hereto to insist upon
strict performance of any of the covenants and agreements herein contained, or
to exercise any option or right herein conferred in any one or more instances,
will not be construed to be a waiver or relinquishment of any such option or
right, or of any other covenants or agreements, and the same will be and remain
in full force and effect.

 

(g)       Further Assurances. Each party to this Agreement will perform any and
all acts and execute any and all documents as may be necessary and proper under
the circumstances in order to accomplish the intents and purposes of this
Agreement and to carry out its provisions.

 

10.  Entire Agreement.

 

This Agreement contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and thereof, respectively, and there
are no representations, inducements, promises or agreements, oral or otherwise,
not embodied in this Agreement. Any and all prior discussions, negotiations,
commitments and understanding relating to the subject matter of these agreements
are superseded by them.

 

 © 2019 Network 1 Financial Securities, Inc.

Network 1 Financial Securities, Inc.

Placement Agent’s Agreement

Page 24 of 24

 

If Kingold Jewelry Inc. finds the foregoing is in accordance with its
understanding with Network 1 Financial Securities, Inc., kindly sign and return
to Network 1 Financial Securities, Inc. a counterpart hereof, whereupon this
instrument along with all counterparts will become a binding agreement between
Kingold Jewelry Inc. and Network 1 Financial Securities, Inc. Network 1 will
remain committed to entering into this agreement provided it is executed by you
on or before July 9, 2019.

 

 

NETWORK 1 FINANCIAL SECURITIES, INC.

 

 

By: /s/ Edward Cabrera   Edward Cabrera   Managing Director

 

 

AGREED TO BY Kingold Jewelry Inc.; this the 9th day of July, 2019.

 

 

Kingold Jewelry Inc.

 

 

By: /s/ Zhihong Jia   Zhihong Jia   Chairman & CEO

 

 © 2019 Network 1 Financial Securities, Inc.

